IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40165
                         Summary Calendar



REGINALD D. BROCK,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:97-CV-388
                        - - - - - - - - - -

                           June 18, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Reginald D. Brock, Texas prisoner #

720332, appeals from the district court’s dismissal of his 28

U.S.C. § 2254 petition as time-barred.     This court granted a

certificate of appealability and instructed the Respondent to

address two issues: (1) whether Brock’s federal habeas petition

was properly dismissed pursuant to 28 U.S.C. § 2244(d)(2), and

(2) whether the instant petition   related back to an earlier


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40165
                                -2-

petition which was dismissed without prejudice.   We have reviewed

the record and the briefs of the parties, including the

supplement to the record by the Respondent, and hold that, even

if the instant petition relates back to the earlier petition, the

district court did not err in dismissing the petition as

untimely.   28 U.S.C. § 2244(d).   Accordingly, the judgment of the

district court is AFFIRMED.